Citation Nr: 1615942	
Decision Date: 04/20/16    Archive Date: 04/26/16

DOCKET NO.  12-07 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for esophageal cancer, to include as due to exposure to herbicides, on the basis of substitution.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The Veteran served on active duty from January 1967 to March 1970.  The appellant is claiming as the Veteran's surviving spouse.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The Veteran had perfected his appeal to the Board prior to his death in March 2012.  

In April 2012, the appellant filed a VA Form 21-534, Application for Dependency and Indemnity Compensation or Death Pension by a Surviving Spouse or Child (Including Accrued Benefits and Death Compensation, Where Applicable). The application was filed within one year of the Veteran's death.  The appellant simultaneously filed a request for substitution for purposes of the Veteran's claim for service connection for adenocarcinoma of the esophagus that was pending at the time of his death.  These filings were properly construed by the RO as including a request for substitution. See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  Because the appellant is a proper substitute claimant for the Veteran, and after reviewing the record evidence, the Board in October 2014 recognized the appellant substituting for the deceased Veteran, for purposes of processing the claim to completion.  See 38 U.S.C.A. §  5121A (West 2014).  


FINDINGS OF FACT

1. The Veteran died in March 2012 and the appellant is his widow.  

2. The Veteran served in the Republic of Vietnam from October 1967 to October 1968, and is thereby presumed to have been exposed to herbicide agents during his service.  

3. Adenocarcinoma of the esophagus did not have its onset in service or for years following service, and is not shown to be causally or etiologically a result of military service.  Adenocarcinoma of the esophagus was not present to a compensable degree within one year following the Veteran's separation from service in March 1970.

4. Adenocarcinoma of the esophagus was not causally related to the Veteran's exposure to herbicide agents in service.  


CONCLUSION OF LAW

The criteria for service connection for esophageal cancer on the basis of substitution have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1154, 5107, 5121A (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.1000 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  An October 2012 letter provided satisfied the duty to notify provisions. The appellant has already been granted service connection for the cause of the Veteran's death, with associated DIC benefits. See Hupp v. Nicholson, 21 Vet. App. 342 (2007). 

Additionally, with respect to the substitution claim, the appellant has taken the Veteran's place, and the Veteran was provided with a VCAA letter in January 2011 that met all of the necessary notice requirements for the claim for service connection for adenocarcinoma of the esophagus with metastasis. Hence, there are no deficiencies of notice with regard to the substitution claim. See VAOPGCPREC 8-2003 (Dec. 22, 2003) (holding that 38 U.S.C.A. § 5103(a)  does not require VA to provide notice of the information and evidence necessary to substantiate newly raised or "downstream" issues). Consequently, the Board determines that the appellant was provided all necessary notice prior to the initial AOJ adjudication of the claim. 

Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claims, has been satisfied. Mayfield, 444 F.3d at 1333. Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the appellant in making reasonable efforts to identify and obtain relevant records in support of the appellant's claim. The Veteran's service treatment records, VA and private treatment records, Social Security Administration (SSA) records, and the report of a December 2014 records-based examination were reviewed by both the AOJ and the Board. The appellant has not identified any additional, relevant records that VA needs to obtain for an equitable disposition of the claim. 

With regard to the VA examination, the Board notes that once VA undertakes to provide a VA examination, it must ensure that the examination is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312   (2007). In this case, the examiner reviewed the record, addressed a medical opinion of record, and provided opinions informed by both review of the entire evidentiary record and current medical knowledge, with an adequate rationale.  There is nothing to suggest that any opinion is not grounded in the facts of the case or that the examiner reached an arbitrary conclusion. Thus, the Board finds the December 2014 VA records-based examination to be adequate for rating purposes. 

In light of the above, the Board concludes that the evidence of record is sufficient to adjudicate the appellant's claim without further development, and additional efforts to assist or notify the appellant in accordance with VCAA would serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546   (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant). Therefore, the Board determines that the appellant will not be prejudiced by the Board proceeding to the merits of the claim.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service. 38 U.S.C.A. § 1110. Connecting the disability to service may be accomplished through statutory presumption or through affirmative evidence that shows inception or aggravation during service or that otherwise indicates a direct relationship between service and the current disability. 38 C.F.R. §§ 3.303(a), (d). The statutory presumptions and VA regulations implementing them are intended to allow service connection for certain diseases when the evidence might otherwise not indicate service connection is warranted. See 38 C.F.R. § 3.303(d) . 

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including malignant tumors, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Further, with chronic disease shown as such in service, or within an applicable presumptive period, so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b). For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. Id.  When a chronic disease identity is established in service, or within an applicable presumptive period, there is no requirement of evidentiary showing of continuity. Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the term "chronic disease" in 38 C.F.R. § 3.309(b)  is limited to a chronic disease listed at 38 C.F.R. § 3.309(a) ).

In the case of a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period from January 9, 1962, to May 7, 1975, VA regulations provide that he shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(a)(6)(iii).  The Veteran served from October 1967 to October 1968 in Republic of Vietnam, as confirmed by a July 2007 service department reply to RO query as well as by service Form DD-214.  

Certain diseases shall be service connected if the Veteran was exposed to an herbicide agent during active service, even though there is no record of such disease during service, and provided further that the requirements of 38 C.F.R. § 3.307(d)  are satisfied. Certain cancers including respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) are among those disabilities. 38 C.F.R. § 3.309(e). 

The Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted. See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41,442  -449 (1996). Further, the Secretary has found that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted. See 68 Fed. Reg. 27,630  (May 20, 2003).

Treatment and examination records reflect that the Veteran was affirmatively diagnosed with adenocarcinoma of the esophagus with metastases including by upper endoscopy and biopsy performed in October 2010, with subsequent scans revealing of metastatic progress of the adenocarcinoma.  These records are consistent in their diagnosis of adenocarcinoma of the esophagus with metastases, and do not reflect other concurrent cancer.  

The above presumptions based on presumed herbicide agent exposure, while they include respiratory cancers including the larynx and pharynx, do not include cancers of the esophagus, since this adjacent bodily structure is a portion of the digestive tract and not the respiratory tract.  Hence, because the Veteran's adenocarcinoma of the esophagus is not a listed disease, the presumption of service connection based on herbicide agent exposure is not applicable.  38 C.F.R. § 3.309(e). 

The U.S. Court of Appeals for the Federal Circuit has determined that a Veteran is not precluded from establishing service connection for a non-presumptive disease, with evidence supporting a causal link to in-service exposures. Thus, the appellant's claim may be supported by submitted medical opinion evidence of a causal link between his exposure to herbicide agents in service and the claimed disorder. See  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability. Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. 2009); cf. Gutierrez  v. Principi, 19 Vet. App. 1, 5   (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)). In many cases, medical evidence is required to meet the requirement that the evidence be "competent." However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation. Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Each disorder for which the Veteran seeks service connection must be considered on the basis of the places, as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence. 38 C.F.R. § 3.303(a) ; see also 38 U.S.C. § 1154(a)  (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence"). A veteran's lay statements may be sufficient evidence in any claim for service connection.

Because the nature of the Veteran's cancer and its origin within the body are not questions which may be answered by lay observation, assertions by the Veteran while he was alive or assertions by the appellant are not competent as to questions of diagnosis or location of origin of the Veteran's adenocarcinoma of the esophagus.  Neither the Veteran during his lifetime nor the appellant have been shown to possess the requisite expertise or knowledge to address these questions.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  

Submitted in support of the claim is a March 2014 statement by W.G.A., M.D., a private treating physician, who asserted that the Veteran should be service connected for adenocarcinoma of the esophagus based on his in-service herbicide agent exposure, because the cancer "could have been caused by exposure to Agent Orange."  However, the physician's opinion seeking to link the adenocarcinoma to the in-service herbicide agent exposure expresses only a possibility of such a link by asserting that there "could have been" a link.  Because it only addresses a possibility rather than a more definite probability of a link between the herbicide agent exposure and development of the adenocarcinoma, it does not serve as probative evidence sufficient to support the claim.  See 38 C.F.R. § 3.102 (2015) (statements that involve "pure speculation or remote possibility" are not within the range of probability); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (holding that evidence favorable to a veteran's claim that does little more than suggest a possibility that the illnesses might have been caused by service radiation exposure is insufficient to establish service connection).

However, this private medical opinion was sufficient to warrant obtaining a VA medical opinion to address the question of a causal link between the herbicide agent exposure and the esophageal adenocarcinoma.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i). A VA examiner in December 2014 accordingly reviewed the record and provided a document-based examination report addressing the question of a causal link between herbicide agent exposure in service and the Veteran's adenocarcinoma of the esophagus. The examiner noted that the private physician provided no rationale to support his opinion, and also noted that the opinion expressed a possibility rather than a probability of an causal link.  These observations aside, the VA examiner additionally noted that herbicide agent exposure was not a recognized risk factor for development of adenocarcinoma of the esophagus.  The examiner further noted that he had reviewed the record and found no evidence supporting a direct link between the Veteran's service and his development of adenocarcinoma of the esophagus.  

The Board has also reviewed the record, and observes that the Veteran's adenocarcinoma of the esophagus was diagnosed approximately four decades following service, without probative evidence of record supporting the condition developing in service or within the first post-service year or otherwise being directly related to service.  The Board accordingly finds the preponderance of the evidence against service connection for adenocarcinoma of the esophagus on a direct basis, and service connection also not warranted on a first-year-post-service presumptive basis.  38 C.F.R. §§ 3.303, 3.307. 3.309.

The competent evidence against the claim thus includes the December 2014 VA examiner's opinion based on the sound medical rationale that medical knowledge does not support a causal link between herbicide agent exposure and development of adenocarcinoma of the esophagus.  Absent contrary evidence speaking to the probability of herbicide agent exposure having caused or contributed to the Veteran's development of adenocarcinoma of the esophagus, the  must find that the evidence preponderates against a causal link between the Veteran's presumed exposure to herbicide agents in service and his development of esophageal cancer.  Hence, service connection is not warranted based on such herbicide agent exposure.  38 C.F.R. § 3.303(d); Combee.  

The appellant or her representative have submitted Board decisions and excerpts of Board decisions wherein service connection was granted based on herbicide agent exposure for diseases for which there was no presumption based on such exposure.  However, decisions by the Board are not precedential, because the Board's decision for each case is based not only on the law but also on the facts particular each case, and hence Board must necessarily vary in its decisions in its application of specific laws based on individualized facts and circumstances.  See 38 C.F.R. § 20.1303;   Hudgens v. Gibson, 26 Vet. App. 558, 566 (2014).  Hence, the Board does not here consider these submitted other Board decisions because they are not probative.  

Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for esophageal cancer, to include as secondary to exposure to herbicides, on the basis of substitution, is denied.



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


